Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a lighting device, comprising: 
a lighting module and a drive power supply arranged on a chassis;
 a first mounting component is configured to mount the lighting module and the drive power supply on the chassis in a covering mode and comprises a main body unit, at least one first accommodating part, and at least one second accommodating part
the first accommodating part and the second accommodating part are both arranged on the main body unit; and one end of the lighting module is electrically connected in the first accommodating part, one end of the drive power supply is connected in the second accommodating part, and the drive power supply supplies power to the lighting module.


As for claim 13, the prior art fails to teach or disclose a ceiling light, comprising a lighting device and a mounting element for mounting the lighting device under a roof, wherein: 
the lighting device comprises a chassis, at least one lighting module, a drive power supply, and a first mounting component
 the lighting module and the drive power supply are arranged on the chassis; 
the first mounting component is configured to mount the lighting module and the drive power supply on the chassis in a covering mode and has main body unit, at least one first accommodating part, and at least one second accommodating part
the first accommodating part and the second accommodating part are both arranged on the main body unit
one end of the lighting module is electrically connected in the first accommodating part, one end of the drive power supply is connected in the second accommodating part, and the drive power supply supplies power to the lighting module.

As for claim 15, the prior art fails to teach or disclose method of manufacturing a lighting device, comprising: 
providing a chassis, at least one lighting module, a drive power supply, and a first mounting component
arranging the lighting module and the drive power supply on the chassis
 configuring the first mounting component to mount the lighting module and the drive power supply on the chassis in a covering mode; 
Providing and arranging the first accommodating part and the second accommodating part on the main body unit and electrically connecting one end of the lighting module in the first accommodating part; connecting one end of the drive power supply in the second accommodating part; and supplying, by the drive power supply, power to the lighting module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art found was Lin US 2005/0248938 which discloses a backlight device with a frame/chassis it has a lighting module and equivalent of a driver arranged on the chassis; Lin further teaches the mounting part that mounts the drive power supply (see covering part (26,  Fig 1), but does not teach a render obvious having the first and second accommodation parts both arranged on the main body unit with one end of the light module electrically connected to the first accommodation part and one end of the drive power supply connected in the second accommodation part.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chiang '439 teach is a lighting device that has a chassis, a lighting module and a driver/power supply (inherently), and chose a mountain configuration that has an accommodation part similar to the instant invention. Xiao '395 teaches a lighting device with a chassis, light unit, and driver that are held within the chassis but does not teach the specifics regarding the first and second mounting components and accommodation parts of the instant invention. Yokota ‘928 is also cited for having similar features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875